[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Kerr v. Pollex, Slip Opinion No. 2020-Ohio-411.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-411
       THE STATE EX REL. KERR, APPELLANT, v. POLLEX, JUDGE, ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Kerr v. Pollex, Slip Opinion No. 2020-Ohio-411.]
Prohibition—Subject-matter jurisdiction—Adequate remedy in the ordinary course
        of the law—Res judicata—Court of appeals’ judgment dismissing petition
        affirmed.
 (No. 2019-0752—Submitted November 13, 2019—Decided February 11, 2020.)
      APPEAL from the Court of Appeals for Wood County, No. WD-19-005,
                                      2019-Ohio-1725.
                                   __________________
        Per Curiam.
        {¶ 1} This appeal involves a request by appellant, Jeremy Kerr, a prison
inmate, for a writ of prohibition to vacate his criminal convictions. We affirm the
court of appeals’ judgment dismissing Kerr’s petition.
                               SUPREME COURT OF OHIO




                                    Background
       {¶ 2} In June 2013, Kerr was convicted in the Wood County Court of
Common Pleas of four counts of forgery and four counts of tampering with
evidence. The common pleas court sentenced him to an aggregate prison term of
92 months. Kerr appealed to the Sixth District Court of Appeals, which affirmed
his convictions and sentence. State v. Kerr, 6th Dist. Wood No. WD-13-047, 2014-
Ohio-5455.
       {¶ 3} In January 2019, Kerr filed in the Sixth District a petition for a writ of
prohibition against appellees, Judge Robert Pollex (the now retired judge who
presided over his criminal case) and Judge Matthew Reger (the judge who replaced
Judge Pollex). Kerr alleged that the judgment of conviction should be vacated
because certain evidence at his criminal trial was improperly admitted, venue was
not properly established in Wood County, his convictions were not supported by
sufficient evidence, and the prosecutor engaged in misconduct. The court of
appeals dismissed Kerr’s petition sua sponte, holding that (1) the common pleas
court had subject-matter jurisdiction over Kerr’s criminal case, (2) Kerr’s direct
appeal of his convictions was an adequate remedy at law, and (3) Kerr’s claims
were barred by res judicata.
       {¶ 4} Kerr appealed to this court as of right.
                                      Analysis
       {¶ 5} A court may dismiss a complaint sua sponte if the complaint “is
frivolous or the claimant obviously cannot prevail on the facts alleged in the
complaint.” State ex rel. Scott v. Cleveland, 112 Ohio St. 3d 324, 2006-Ohio-6573,
859 N.E.2d 923, ¶ 14. Such a dismissal is appropriate only if, after presuming the
truth of all material factual allegations of the petition and making all reasonable
inferences in the claimant’s favor, it appears beyond doubt that the claimant can
prove no set of facts entitling him to the requested extraordinary relief in
prohibition. Id.



                                          2
                               January Term, 2020




       {¶ 6} To be entitled to a writ of prohibition, Kerr must show that the common
pleas court exercised judicial power without authority and that he had no adequate
remedy in the ordinary course of the law. State ex rel. Sliwinski v. Burnham Unruh,
118 Ohio St. 3d 76, 2008-Ohio-1734, 886 N.E.2d 201, ¶ 7. Because Kerr seeks to
vacate a final judgment, he must show that the common pleas court patently and
unambiguously lacked jurisdiction to proceed in his criminal case. See State ex rel.
Mayer v. Henson, 97 Ohio St. 3d 276, 2002-Ohio-6323, 779 N.E.2d 223, ¶ 12; State ex
rel. LTV Steel Co. v. Gwin, 64 Ohio St. 3d 245, 248, 594 N.E.2d 616 (1992); State ex
rel. Adams v. Gusweiler, 30 Ohio St. 2d 326, 329-330, 285 N.E.2d 22 (1972).
       {¶ 7} The court of appeals properly dismissed Kerr’s petition. First, the
common pleas court had subject-matter jurisdiction to hear Kerr’s criminal case
under R.C. 2931.03. Because the trial court had “basic statutory jurisdiction,”
Gusweiler at 329, Kerr has not shown that he is entitled to have his final judgment
of conviction vacated.
       {¶ 8} Moreover, “[i]n the absence of a patent and unambiguous lack of
jurisdiction, a court having general subject-matter jurisdiction can determine its
own jurisdiction, and a party contesting that jurisdiction has an adequate remedy
by appeal.” State ex rel. Plant v. Cosgrove, 119 Ohio St. 3d 264, 2008-Ohio-3838,
893 N.E.2d 485, ¶ 5. Kerr’s appeal of his criminal convictions constituted an
adequate remedy at law.
       {¶ 9} And finally, because Kerr’s claims either were or could have been
raised in his direct appeal, the court of appeals correctly concluded that they are
barred by res judicata. See State ex rel. Robinson v. Huron Cty. Court of Common
Pleas, 143 Ohio St. 3d 127, 2015-Ohio-1553, 34 N.E.3d 903, ¶ 8.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       KENNEDY, J., concurs in judgment only.




                                         3
                              SUPREME COURT OF OHIO




                               _________________
       Jeremy Kerr, pro se.
       Paul Dobson, Wood County Prosecuting Attorney, and Maria Arlen B. de
la Serna and David T. Harold, Assistant Prosecuting Attorneys, for appellees.
                               _________________




                                        4